DETAILED ACTION

The following is a final office action is response to communications received on 04/20/2022.  Claims 1, 7, 9-16 & 18-20 are currently pending and addressed below.  Claims 2-6, 8 & 17 are cancelled.  Claims 12-16 & 18-20 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/20/2022 with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references as being used in the current rejection.  The Examiner notes the change in prior art was necessitated by the Applicant’s amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 7, 9 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Braido et al. (US 10,179,042) in view of De Marchena (US 2009/0099410).

    PNG
    media_image1.png
    460
    772
    media_image1.png
    Greyscale

Regarding Claim 1, Braido discloses the invention substantially as claimed.  Braido teaches a prosthetic heart valve (200), comprising: a collapsible and expandable stent (500) having an inflow end (210) and an outflow end (212), the stent including struts forming a plurality of cells (254), the plurality of cells being connected to one another in a plurality of annular rows around the stent; a collapsible and expandable valve assembly (260) secured to the stent, the valve assembly including a cuff (264) and a plurality of leaflets (262) having an open configuration and a closed configuration; a cord (510) connected to the stent; and an attachment device (530) operatively connected to the cord and configured to couple the stent to heart tissue of a patient (Col 7: lines 9-15).
However, Braido does not disclose a bridge adapted to be coupled between a first papillary muscle and a second papillary muscle of the heart; and a sliding clamp coupled to the bridge configured to adjust tension of the bridge
De Marchena teaches a tethering device in the same field of endeavor to connect and reduce the spacing between papillary muscles to reduce dilation of the left ventricle and thus improve heart function (abstract).  Said tethering device comprising a bridge (shown) adapted to be coupled between a first papillary muscle and a second papillary muscle of the heart (Fig 10); and a sliding clamp (shown) coupled to the bridge configured to adjust tension of the bridge [0029]-[0030].

    PNG
    media_image2.png
    1009
    763
    media_image2.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the prosthetic heart device of Braido in conjunction with the device of De Marchena in order to further reduce the spacing between papillary muscles to reduce dilation of the left ventricle and thus improve heart function.
Regarding Claim 7, the combination (Braido) teaches wherein the attachment device is selected from the group consisting of clasps, barbs, coils (Figs 6E-6G) or combinations thereof configured to couple the stent to the papillary muscles of the patient (Col 7: lines 9-15).
Regarding Claim 9, the combination teaches wherein the sliding clamp is configured to modify a shape of a left ventricle of the heart (abstract).
Regarding Claim 10, the combination teaches wherein the bridge/tether includes a first clasp (Fig 6A 146) configured to attach to the first papillary muscle and a second clasp (Fig 6A 146) configured to attach to the second papillary muscle.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Braido et al. (US 10,179,042) in view of De Marchena (US 2009/0099410) and in further view of McAfee (US 10,799,356).
Regarding Claim 11, as set forth supra, the combination discloses the invention substantially as claimed.  However, the combination does not disclose wherein the valve further comprises an attachment member connected to the cord and operative to couple the cord to the bridge, the attachment member being selected from the group consisting of clasps, hooks or combinations thereof.
McAfee teaches a valve treatment system in the same field of endeavor.  Said system comprising: a replacement heart valve comprising an expandable frame and a plurality of leaflets for implantation within the native heart valve (Col 9: lines 20-24); a bridge (tethering element 120) configured to extend between first (42) and secondary (44) papillary muscles; and a cord (linking element 150) extending from the frame to the tethering element (Col 9: lines 24-27), and an attachment member (shown) connecting the cord to the bridge, the attachment member being selected from the group consisting of clasps, hooks or combinations thereof (Col 12: lines 17-23).  As taught, the valve, tether, and linking elements provide reduced chordae tension and dilation/distension of the left ventricle (Col 7: lines 11-17). 

    PNG
    media_image3.png
    770
    499
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further utilize an attachment member (150), as taught by McAfee, in combination with the device of the combination.  As taught by McAfee utilizing an attachment member (150) in conjunction with a valve and papillary restricting/tethering elements can reduces both chordae tension and dilation/distension of the left ventricle while keeping the valve and chordae properly aligned.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774